Title: General Orders, 3 September 1780
From: Washington, George
To: 


                        
                            

                            Head Quarters Tean Neck Sunday September 3d 1780 Morning Orders 6 ô Clock September 3d
                            The Order for the Army to march is countermanded—The Troops will continue to hold themselves in readiness—The state
                                clothiers are to apply Ten ô clock for shoes at the orderly office.
                            Parole Hellespont
                            Countersign, Hall; Ham.
                        Watchword, Order.
                        
                        For the day tomorrow 
                        Brigadier General Nixon
                        Colonel M. Jackson
                        Lieutenant Colonel Sumner
                        Brigade Major Moore
                        For Guard
                        Major Knapp.
                        A Captain of the day to be appointed in each division part of whose duty it shall be to visit the camp guard
                            of the division to which he belongs; The old and new Captains of the day will attend the Grand Parade at Guard mounting
                            where the former will deliver written reports of the Camp Guards of their division to the officers of the day which are to
                            be digested in the General report to the Commander in Chief, duplicates of which they will deliver to their respective
                            Commanders of Divisions; The subalterns will do the same to the Commandants of the Brigades to which they belong—The
                            Officers of the Day will visit the Camp Guards by day and direct the Captains of the day to visit them by night.
                        The men drafted from the line into the Corps of Sappers and Miners are to draw pay in the regiments from
                            whence they were drafted up to the 1st of last August; after that period in the corps aforesaid.
                        The Honorable the Congress have been pleased to adopt the following Order_on the Proceedings of the Court
                            Martial in the trial of Doctor William Shippen Director General.
                        In Congress August 18th 1780
                        Congress resumed the Consideration of the proceedings of the Court martial on the trial of Doctor William
                            Shippen Director General and thereupon passed the following order.
                        The Court Martial having Acquitted the said Doctor William Shippen_Ordered that he be discharged from
                            Arrest.
                        At a Division General Court martial whereof Colonel M. Jackson was President August 27th Lieutenant David
                            Peterson was tried on the following Charges.
                        1st Disobedience of Orders when on the Lines near Kingstreet in going without the Guards and Patrols and
                            staying ’till an unreasonable hour in the night in Contempt of orders delivered him.
                        2d Unofficer like behavior when with a small scout sent to make discovery of the enemy in suffering them to
                            break into the house of Mr John Barker and taking Provisions from him contrary to orders.
                        3d Disposing of a number of Horses which he took at the same time without their being condemned by the Civil
                            or Military Authority contrary to any rule or orders on the Lines.
                        The Court find the 1st and 3d charges supported and find him Guilty of a breach of part of the 5 Article 2d
                            Section and the 5th Article of the 18th Section of the Articles of war and sentence him to be dismissed the service.
                        The Commander in Chief approves the Sentence and orders it to be carried into Execution.
                        After Orders
                        Major Hamilton is appointed for Guard tomorrow vice Major Knapp absent on command.
                        At seven ô clock tomorrow morning the General will beat—the Assemblé at half past eight and the Army will
                            march precisely at Nine—the Baggage will begin to file off in the order prescribed at half past seven—the Van guard
                            composed of the new Camp and Quarter Guards to be formed at seven ô clock in the field opposite the orderly office near
                            Head quarters under the command of the new officers of the day_The rear Guard composed of the old Camp and Quarter Guards
                            to be formed on the Grandparade, at nine ô clock under the command of the old officers of the day.
                    